Citation Nr: 0603398	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-34 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
service-connected hearing loss.

2.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to herbicide exposure.    


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).   

Procedural History

The veteran served on active duty from November 1969 until 
September 1971.  

In a January 1972 rating decision, the veteran was granted 
service connection of bilateral hearing loss.  A 
noncompensable disability rating was assigned.  

In December 2003, the RO received the veteran's claim of 
entitlement to an increased rating for the service-connected 
hearing loss and entitlement to service connection for 
diabetes mellitus, type II, claimed as secondary to herbicide 
exposure.  The May 2004 rating decision denied the veteran's 
claims.  The veteran disagreed with the May 2004 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in August 2004.

In September 2005, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.  

The veteran submitted additional evidence directly to the 
Board concerning his claim of entitlement to service 
connection for Type II diabetes mellitus, along with a waiver 
of consideration of that evidence by the RO.  See 38 C.F.R. § 
20.1304 (2005).  In any event, since as explained below that 
claim is being remanded, the agency of original jurisdiction 
will have the opportunity to review the additionally 
submitted material.

The issue of entitlement to service connection of diabetes 
mellitus, type II, is being remanded the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required of him.


FINDINGS OF FACT

1.  A March 2004 VA audiological examination shows that the 
veteran has an average pure tone threshold of 44 decibels in 
the right ear, with speech recognition ability of 94 percent; 
and average pure tone threshold of 29 decibels in the left 
ear, with speech recognition ability of 98 percent

2.  A February 2004 private audiological examination shows 
that the veteran has an average pure tone threshold of  52 
decibels in the right ear, with speech recognition ability of 
84 percent; and average pure tone threshold of 31 decibels in 
the left ear, with speech recognition ability of 100 percent.
 

CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2005).






	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Entitlement to an increased (compensable) rating for 
service-connected hearing loss.

The veteran is seeking an increased rating for service-
connected hearing loss.  Essentially, he contends that his 
symptomatology is not adequately represented by the currently 
assigned noncompensable rating.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the August 2004 
SOC.  Specifically, the August 2004 SOC detailed the 
evidentiary requirements for an increased disability rating 
for the bilateral hearing loss.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
February 6, 2004, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The 
February 2004 VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf 
"you must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis in original].
 
Finally, the Board notes that the VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  Additionally, the letter provided the veteran 
with information as to how he could submit evidence directly 
to VA.  The Board believes that this request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA and private treatment records.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  During the course of this appeal, the 
RO referred the veteran for VA medical examination and 
opinion in March 2004.   The contents of this examination 
opinion will also be discussed below.  These medical report 
reflects that a medical professional reviewed the veteran's 
past medical history and other evidence contained in the 
claims file in reaching their conclusions about the status 
and severity of the veteran's hearing loss.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claims.  The veteran has been 
apprised of his options for presenting sworn testimony and 
elected a travel board hearing.  The transcript of the 
September 2005 hearing before the Undersigned has been 
associated with the veteran's VA claims folder.    

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2005).   See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 38 C.F.R. §§ 
4.85, 4.86 (2005).

Analysis

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
assigned a noncompensable evaluation under 38 C.F.R. § 4.85 
(2005).  He essentially contends that his hearing loss 
disability is more severe than is reflected by the VA 
examination.    

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  The Board has reviewed all the 
evidence, including: the veteran's contentions; lay 
statements; private treatment records; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case. The relevant evidence will be 
summarized below where appropriate.

On VA audiological evaluation in March 2004, puretone 
thresholds, in decibels (dB), were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
45
40
35
44
LEFT
35
30
25
25
29

Speech discrimination scores were 94 percent in the right ear 
and 98 percent in the left ear.

At a February 2004 private examination, puretone thresholds, 
in decibels (dB), were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
52
50
45
52
LEFT
35
25
35
30
31

Speech discrimination scores were 84 percent in the right ear 
and 100 percent in the left ear.

Additionally, the Board has reviewed November 1984 and 
November 1971a audiograms submitted by the veteran.  However, 
these audiograms are decades old.  The Board assigns them no 
weight of probative value.  Moreover, both audiograms portray 
less severe hearing loss than s indicated by the more recent 
medical evidence.  

Resolving all doubt in the veteran's favor and using the 
slightly more favorable February 2004 private examination 
shows that application of the levels of hearing impairment in 
each ear to Table VII at 38 C.F.R. § 4.85 warrants a 
noncompensable disability rating.  Specifically, the 
combination of level I in the better left ear with level II 
in the poorer ear results in a noncompensable rating under 
38 C.F.R. § 4.85.   

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment. 
These do not appear to apply in the veteran's case.  At the 
time of the February 2004 private examination, only one of 
the four specified frequencies was 55 dB or more in the right 
ear and none were 55 dB or more in the left.   Therefore, 
38 C.F.R. § 4.86(a) is not for application in this case.    

With respect to the application of 38 C.F.R. § 4.86(b), the 
veteran's recent hearing test results do not show a result of 
70dB or more at 2000 Hz, or 30 dB or less at 1000 Hz, as 
would be required for application of table VIa under 38 
C.F.R. § 4.86(b).  Therefore, 38 C.F.R. § 4.86(b) also does 
not apply.  

The Board has taken into consideration, and does not doubt, 
the veteran's hearing testimony, which was to the effect that 
his hearing acuity has decreased in recent years and that he 
has difficulty hearing.  That the veteran has diminished 
hearing. is not in dispute; service connection is assigned 
only where a certain level of hearing loss exists.  See 38 
C.F.R. § 3.385 (2005).  With respect to the assignment of an 
increased rating, the question which must be answered by the 
Board is whether the schedular criteria have been met.  The 
schedular criteria are specific, and as explained above the 
veteran's hearing loss is not of sufficient severity to 
warrant a compensable rating.  See Lendenmann, 3 Vet. App. at 
349.

Accordingly, the Board has considered all the available 
criteria and determined that 38 C.F.R. § 4.85 applies.  As 
discussed above, the veteran's hearing corresponds with a 
noncompensable rating when applying 38 C.F.R. § 4.85.  
Therefore, the noncompensable rating will be continued.  

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005).  

After a careful review of the record, the Board has 
determined that this matter has not been raised by the 
veteran or addressed by the RO.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure].  The Board has therefore determined that it does 
not have jurisdiction over the matter of an extraschedular 
rating for the veteran's service-connected hearing loss. If 
the veteran wishes to have VA consider the matter of an 
extraschedular rating, he should contact the RO.   


ORDER

Entitlement to an increased rating for service-connected 
hearing loss is denied.  


REMAND

2.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to herbicide exposure.    

The veteran is seeking entitlement to service connection of 
diabetes mellitus, type II, claimed as secondary to herbicide 
exposure.  Essentially, he contends that he suffered 
herbicide exposure while aboard a ship which conducted a 
mission on a river in the Republic of Vietnam.  

Veterans who can prove service in Vietnam are presumed to 
have experienced Agent Orange exposure.  See 38 U.S.C.A. § 
1116(f).  See 38 C.F.R. §§ 3.307(a), 3.313(a).  Service in 
the waters off Vietnam does not constitute service in 
Vietnam.  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97)

The central issue to this claim is whether or not the 
conditions of the veteran's service constituted service in 
the Republic of Vietnam as contemplated by the regulations 
concerning herbicide exposure. The veteran acknowledges that 
he served primarily offshore (which does not trigger the 
statutory presumption); however, he argues that he had 
service in Vietnam by virtue of service in an inland 
waterway.      

For the reasons explained immediately below, the Board has 
determined that a remand is in order.  

Reasons for remand
Information concerning the veteran's location

During the veteran's sworn testimony, he asserted that during 
his service aboard the USS LLOYD THOMAS that the ship 
proceeded into the Republic of Vietnam.  
An Internet article submitted by the veteran references an 
April 1971 mission at the mouth of the Qiang He River, which 
does not indicate one way or another whether the vessel went 
into the river.  The vessel's records for the period of the 
veteran's assignment are not of record, and the Board has 
determined that the RO should attempt to obtain such records.

Medical opinion

Even if it is established by presumption that a claimant was 
exposed to Agent Orange in Vietnam, there is a second 
presumption that must be dealt with.  It is presumed that 
such Agent Orange exposure causes diabetes mellitus.  See 
38 C.F.R. § 3.309(e) (2005).  However, such presumption is 
rebuttable.  See 38 C.F.R. § 3.307(d) (2005).

In March 2004, the RO afforded the veteran with a VA medical 
examination.  The examiner confirmed the veteran's diagnosis 
of diabetes mellitus.  However, the examiner did not provide 
a specific nexus opinion regarding diabetes mellitus.  
The examiner did note factors in the veteran's medical 
history (having nothing to so with Vietnam) which may have 
influenced the veteran's diagnosis.  The examiner 
specifically referred to the veteran's obesity (weight at the 
time of the examination was listed as 280 pounds).  

Based on this record, the Board has determined that a medical 
nexus opinion is required in order to confirm any connection 
between any presumed Agent Orange exposure and the veteran's 
diabetes mellitus.  
 
Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should transmit to the service 
department or any other agency, as it 
deems appropriate, a copy of the 
veteran's DD Form 214.  The agency should 
be asked to provide any information 
available concerning the history of the 
USS LLOYD THOMAS, in particular any 
visits by that vessel to rivers in the 
interior of Vietnam.  Any information so 
obtained should be associated with the 
veteran's VA claims folder.

2.  VBA should also arrange for review of 
the veteran's VA claims folder by a 
medical professional, who should provide 
an opinion as to the matter of whether 
currently diagnosed diabetes is as least 
as likely as not related to the veteran's 
military service (including any presumed 
Agent Orange exposure).  If it is more 
likely that the diabetes mellitus is due 
to  non-service connected factors, this 
should be stated and explained.  If the 
reviewing medical professional deems it 
to be necessary, the veteran should 
undergo VA examination and/or diagnostic 
testing.  The resulting nexus opinion 
should be associated with the veteran's 
VA claims folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the VBA should again review the 
record, to specifically include the 
matters of (a) whether the nature of the 
veteran's service triggers the 
presumption of Agent Orange exposure and 
(b) whether any presumption of in-service 
incurrence of diabetes mellitus, if such 
is found to exist, has been rebutted by 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


